          Case 3:21-cv-00086-KC Document 4 Filed 05/19/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION


ROBERT C. QUESADA,                                   §
            Plaintiff,                               §
                                                     §             No. 3:21-CV-00086-KC
v.                                                   §
                                                     §
STAN PIETRUSIAK, DIRECTOR,                           §
EQUAL EMPLOYMENT                                     §
OPPORTUNITY COMMISSION,                              §
et al.,                                              §
             Defendants.                             §

                           REPORT AND RECOMMENDATION
                             OF THE MAGISTRATE JUDGE

       On this day, the Court considered the status of the above-styled and numbered cause. On

April 1, 2021, Plaintiff Robert C. Quesada, proceeding pro se, filed his application to proceed in

forma pauperis. (ECF No. 1.) On April 7, 2021, this Court granted Plaintiff’s application, and his

Complaint was thereafter filed. (ECF Nos. 2, 3.) In the Order, the Court wrote that “[p]rior to

ordering service of process on Defendant[s], the Court [would] engage in judicial screening of

Plaintiff’s Complaint pursuant to 28 U.S.C. § 1915.” (ECF No. 2.) The Court has now screened

Plaintiff’s Complaint and submits this Report and Recommendation.

       After due consideration, the Court RECOMMENDS that Plaintiff’s Complaint should be

DISMISSED, pursuant to 28 U.S.C. § 1915(e)(2)(B), for being frivolous and for failure to state a

claim on which relief can be granted.

I.     BACKGROUND

       Plaintiff identifies Stan Pietrusiak, Director of the Equal Employment Opportunity

Commission (“EEOC”), and five employees of the EEOC, Janet Dhillon, Carlton Hadden, William

Torruellas, Linda Gutierrez, Shelita Aldrich, and Joh Sherlock as defendants in his Complaint


                                                1
          Case 3:21-cv-00086-KC Document 4 Filed 05/19/21 Page 2 of 12




(collectively “Defendants”). (ECF No. 3:1.) Plaintiff states that he “is a disabled veteran, who

was removed from his position as a Deportation Officer.” (Id.)

       Plaintiff alleges that he was “served a Cease and Desist Order threatening [him] with

Termination if her [sic] writes Congress without his supervisor’s prior written approval.” (Id.)

After Plaintiff asked for permission to petition Congress and received no response, he “was

terminated for asking for clarification . . . and terminated for addressing Congress without

Permission.” (Id.) Plaintiff also refers to the Cease and Desist Order as a “letter . . . written by

Carlton Hadden.” (Id.)

       Plaintiff also references “a Prostitution ring out of the El Paso Field Office which Carlton

Hadden and Linda Gutierrez are both active participants in,” which he reported, apparently by

“disclos[ing it] to Congress.” (Id. at 3.) Plaintiff states that “[n]o exhaustion requirements apply

to [his] . . . complaint for a Writ of Mandamus” and that he “has no other adequate remedy available

. . . to redress . . . the failure of the EEOC to process his application to adjust status in a timely

manner.” (Id.)

       In recounting the factual and procedural backgrounds in his Complaint, Plaintiff also notes

that he names several “Defendants [in this case] in [a] similar but separate action.” (Id. at 4.) This

is apparently a reference to Quesada v. U.S. District Judge Philip R. Martinez, et al., No. 3:21-

CV-00087-DAE, 2021 WL 1660681 (W.D. Tex. Apr. 27, 2021), in which Plaintiff is suing the

late Honorable Philip R. Martinez, United States District Court Judge, the Honorable Orlando

Garcia, United States District Court Judge and Chief of the Western District, and various EEOC

employees, including Defendants Hadden and Gutierrez, both of whom are named defendants in

the instant case. Plaintiff’s claims in Quesada v. U.S. District Judge Philip R. Martinez, which

include allegations that both federal judges participated in a RICO conspiracy and prostitution



                                                  2
            Case 3:21-cv-00086-KC Document 4 Filed 05/19/21 Page 3 of 12




ring, are currently pending screening subsequent to a Report and Recommendation issued by

Magistrate Judge Chestney. Id.

         Plaintiff asks for the following remedies from the Court:1

      1. Direct the EEOC to withhold Defendants’ salary;

      2. Issue a declarative “Restraining Order . . . in which Defendant’s [sic] Cease and Desist

         Order is invalid at time of service”;

      3. Direct the EEOC “that Plaintiff will receive a proper EEOC intake as required under 29

         CFR . . .”;

      4. “Notify the Department of Justice Civil Rights Division” of Defendants’ crimes, including

         threats and obstruction of justice; and

      5. Grant attorney’s fees and costs pursuant to the Equal Access to Justice Act.

(ECF No. 3:8).

II.      LEGAL STANDARDS

         Title 28 U.S.C. § 1915 directs a court to dismiss an in forma pauperis complaint at any

time if it determines that the complaint is frivolous or fails to state a claim on which relief may be

granted. 28 U.S.C. § 1915(e)(2)(B)(ii). Further, the court may sua sponte dismiss on these grounds

even without serving the defendants. See Wilson v. Barrientos, 926 F.2d 480, 482 (5th Cir. 1991)

(“Dismissal [under § 1915] is ‘often made sua sponte prior to the issuance of process, so as to

spare the prospective defendants the inconvenience and expense of answering such complaints.’”)

(quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)).2



1
  The Court has consolidated and reorganized Plaintiff’s claims here for clarity.
2
 See also Jones v. Smith, 234 F. App’x 249, 250 (5th Cir. 2007) (per curiam) (stating that service on defendants is not
required before dismissing an action for failure to state a claim) (citing Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir.
1999) (per curiam) (noting that 28 U.S.C. § 1915A, like § 1915(e)(2), “clearly does not require that process be served
or that plaintiff be provided an opportunity to respond before dismissal”)).

                                                          3
           Case 3:21-cv-00086-KC Document 4 Filed 05/19/21 Page 4 of 12




       “[A] complaint . . . is frivolous where it lacks an arguable basis either in law or in fact.”

Neitzke, 490 U.S. at 325. “A complaint lacks an arguable basis in law if it is based on an

indisputably meritless legal theory, such as if the complaint alleges the violation of a legal interest

which clearly does not exist.” Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999) (quoting Harper

v. Showers, 174 F.3d 716, 718 (5th Cir. 1999)). A claim is factually frivolous if the facts are

“clearly baseless, a category encompassing allegations that are ‘fanciful,’ ‘fantastic,’ and

‘delusional.’” Hicks v. Garner, 69 F.3d 22, 25 (5th Cir. 1995) (quoting Denton v. Hernandez, 504

U.S. 25, 32–33 (1992)).

       To determine whether an in forma pauperis complaint fails to state a claim on which relief

may be granted, courts engage in the same analysis as when ruling on a motion to dismiss under

Rule 12(b)(6) of the Federal Rules of Civil Procedure. See Hale v. King, 642 F.3d 492, 497-99

(5th Cir. 2011) (per curiam).

       Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a complaint

when a defendant shows that the plaintiff has failed to state a claim upon which relief can be

granted. “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The factual

matter contained in the complaint must allege actual facts, not legal conclusions masquerading as

facts. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555) (“Although for the purposes of a

motion to dismiss we must take all of the factual allegations in the complaint as true, we ‘are not

bound to accept as true a legal conclusion couched as a factual allegation.’”).

       To resolve a Rule 12(b)(6) motion, courts must determine “whether in the light most

favorable to the plaintiff and with every doubt resolved on his behalf, the complaint states any



                                                  4
            Case 3:21-cv-00086-KC Document 4 Filed 05/19/21 Page 5 of 12




valid claim for relief.” Gregson v. Zurich Am. Ins. Co., 322 F.3d 883, 885 (5th Cir. 2003) (citation

omitted). A complaint states a “plausible claim for relief” when the factual allegations contained

therein infer actual misconduct on the part of the defendant, not a “mere possibility of misconduct.”

Iqbal, 556 U.S. at 679. The complaint “‘does not need detailed factual allegations’ but must

provide the plaintiff’s grounds for entitlement to relief—including factual allegations that when

assumed to be true ‘raise a right to relief above the speculative level.’” Cuvillier v. Taylor, 503

F.3d 397, 401 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555).

       Furthermore, pro se pleadings are reviewed under a less stringent standard than those

drafted by attorneys, and such pleadings are entitled to a liberal construction that includes all

reasonable inferences that can be drawn from them. Haines v. Kerner, 404 U.S. 519, 520-21

(1972) (per curiam). However, even a pro se complaint may not merely set forth conclusory

allegations. The pro se litigant must still set forth facts giving rise to a claim on which relief may

be granted. Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 1993) (per curiam).

III.   ANALYSIS

       a.      A writ of mandamus may only be issued in extraordinary

               circumstances.

       As a preliminary matter, the Court notes that Plaintiff styles his Complaint as a “mandamus

action to compel the Defendants and those acting under them to take all appropriate action to

remove the salaries of defendants as required by the ‘Consolidated Appropriations Act, 2017 (P.L.

115-31).” (ECF No. 3:1, missing closing quotation mark in original.)

       Plaintiff is correct that federal district courts are authorized to issue writs of mandamus.

28 U.S.C. § 1361 provides that “[t]he district courts shall have original jurisdiction of any action

in the nature of mandamus to compel an officer or employee of the United States or any agency

                                                  5
            Case 3:21-cv-00086-KC Document 4 Filed 05/19/21 Page 6 of 12




thereof to perform a duty owed to the plaintiff.” However, the Supreme Court has specified that a

writ of mandamus may only be issued under “extraordinary circumstances.” Allied Chem. Corp.

v. Daiflon, Inc., 449 U.S. 33, 35–36 (1980).

       The Supreme Court has established three requirements that must be met for a court to issue

a writ: “(1) the party seeking issuance of the writ [must] have no other adequate means to attain

the relief he desires—a condition designed to ensure that the writ will not be used as a substitute

for the regular appeals process; (2) the petitioner must satisfy the burden of showing that [his] right

to issuance of the writ is clear and indisputable; and (3) even if the first two prerequisites have

been met, the issuing court, in the exercise of its discretion, must be satisfied that the writ is

appropriate under the circumstances.” In re Volkswagen of Am., Inc., 545 F.3d 304, 311 (5th Cir.

2008) (internal quotes omitted, alterations in original) (quoting from Cheney v. U.S. Dist. Ct. for

D.C., 542 U.S. 367, 380-81 (2004)).

       b.      Plaintiff argues that the Administrative Procedure Act applies as a

               waiver of sovereign immunity in this case.

       Federal courts have jurisdiction over suits against the United States and its agencies only

to the extent that sovereign immunity has been waived. See United States v. Mitchell, 463 U.S.

206, 212 (1983) (“It is axiomatic that the United States may not be sued without its consent and

that the existence of consent is a prerequisite for jurisdiction.”); Estate of Johnson, 836 F.2d 940,

943 (5th Cir. 1988). “A waiver of the Federal Government’s sovereign immunity must be

unequivocally expressed in statutory text and will not be implied.” Lane v. Pena, 518 U.S. 187,

192 (1996) (citations omitted). Thus, the scope of any waiver must be strictly construed in favor

of the government. Id. (citation omitted); McCarty v. United States, 929 F.2d 1085, 1087 (5th Cir.

1991). Finally, “the plaintiff bears the burden of establishing subject matter jurisdiction, and, thus,


                                                  6
            Case 3:21-cv-00086-KC Document 4 Filed 05/19/21 Page 7 of 12




must prove an explicit waiver of immunity.” Ishler v. IRS, 237 F. App’x 394, 398 (5th Cir. 2007)

(citing Sweet Pea Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242, 1248 n.2 (11th Cir. 2005)).

       Plaintiff argues that his suit arises under the waiver of sovereign immunity contained in the

Administrative Procedure Act (“APA”), 5 U.S.C. §§ 702 et seq. (ECF No. 8:2.) The APA waives

sovereign immunity in suits seeking relief other than monetary damages. Drake v. Panama Canal

Comm’n, 907 F.2d 532, 535 (5th Cir. 1990). As Plaintiff seeks injunctive and mandamus relief,

this prerequisite for lodging a complaint within the APA’s waiver is satisfied.

       However, “[t]he APA . . . does not provide an independent basis for subject matter

jurisdiction on federal courts.” Offiiong v. Holder, 864 F.Supp.2d 611, 625 (S.D. Tex. 2012)

(citing Califano v. Sanders, 430 U.S. 99, 107 (1977)). Rather, “[t]he APA states that ‘[a] person

suffering legal wrong because of agency action . . . is entitled to judicial review thereof,’ but only

of ‘[a]gency action made reviewable by statute and final agency action for which there is no other

adequate remedy in a court.’” Id. (quoting Califano, 430 U.S. at n.1 and 5 U.S.C. §§ 702, 704).

       c.      Plaintiff lacks standing to ask the Court to order the EEOC to

               withhold Defendants’ salaries.

       The Court first addresses Plaintiff’s request that the Court “Compel the Defendants to

implement the Protective Order found under Appropriations Act SEC 713 removing the

Defendants[’] salary for violating the Plaintiff’s right.” (ECF No. 3:8.) The Court finds that

Plaintiff’s request “that Linda Gutierrez will have a federal injunction placed on her barring her

from receiving a paycheck without present[ing] an adjudicated I-9 every day prior to reporting to

work,” is in the same vein and therefore also addresses that request here. (Id.)

       Here, Plaintiff lacks standing to ask that the Court order the EEOC to withhold Defendants’

salaries. “Article III standing, at its ‘irreducible constitutional minimum’, requires Plaintiffs to


                                                  7
            Case 3:21-cv-00086-KC Document 4 Filed 05/19/21 Page 8 of 12




demonstrate: they have suffered an ‘injury in fact’; the injury is ‘fairly traceable’ to the defendant’s

actions; and the injury will ‘likely . . . be redressed by a favorable decision.’” Public Citizen, Inc.

v. Bomer, 274 F.3d 212, 217 (5th Cir. 2001) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,

560–61 (1991)). “[A]n injury in fact [is] an invasion of a legally protected interest which is (a)

concrete and particularized, and (b) actual or imminent, not conjectural or hypothetical.” Lujan,

504 U.S. at 560.

       Plaintiff does not explain how he is injured by Defendants continuing to receive their

salaries. Nor is the Court able to imagine how he could be injured by the EEOC continuing to pay

its employees. For these reasons, the Court finds that Plaintiff has failed to plead that he has been

injured in fact by Defendants receiving their salaries from the EEOC, and thus he has failed to

establish standing to seek relief via either mandamus or injunction. Accordingly, the Court

recommends that this portion of Defendant’s Complaint be dismissed.

       d.      The Court lacks jurisdiction to direct the EEOC’s intake

               operations.

       Plaintiff also requests that the Court order “that Plaintiff will receive a proper EEO intake

as required under 29 CFR with his Rights and Responsibilities being served.” (ECF No. 3:8.)

       Although Plaintiff has attached an e-mail receipt of his EEO intake questionnaire to his

Complaint, he has provided no further information regarding any appeal or final agency decision

regarding the questionnaire. (ECF No. 3:9.) Plaintiff merely states in his Complaint that “No

exhaustion requirements apply” because he is seeking a writ of mandamus. (ECF No. 3:3.)

       Plaintiff is incorrect in thinking that mandamus relief is available to him regarding the

EEO’s intake procedures. A writ of mandamus is only available to a plaintiff where there are “no

other adequate means to attain the relief he desires.” Cheney v. U.S. Dist. Ct. for D.C., 542 U.S.


                                                   8
              Case 3:21-cv-00086-KC Document 4 Filed 05/19/21 Page 9 of 12




367, 380 (2004). Here, both injunctive and declaratory relief are available to Plaintiff under the

APA.      Therefore, Plaintiff cannot seek a writ of mandamus directing the EEOC’s intake

operations.3

         As Plaintiff seeks only a writ of mandamus regarding his EEO intake questionnaire, and as

the APA provides an alternative remedy, the Court accordingly recommends that Plaintiff’s claim

for “proper EEO intake” be dismissed. (ECF No. 3:8.)

         e.       The Court lacks authority to compel an EEOC employee to rescind

                  a demand letter.

         The Court next turns to Plaintiff’s request that the Court issue “a Restraining Order . . . in

which Defendant’s [sic] Cease and Desist Order is invalid at time of service.” (ECF No. 3:8.)

         The nature of the communication Plaintiff received or is due to receive is unclear from his

Complaint. Plaintiff refers to the “Cease and Desist Order” levied against him as a “letter . . .

written by Carlton Hadden.” (Id. at 1.) Given this description, the Court assumes that Plaintiff

received a demand letter asking him to cease communicating with EEOC employees. Viewed in

this light, the Court cannot grant Plaintiff’s request as it knows of no authority which would enable

it to direct the day-to-day operations of EEOC’s legal or administrative staff. Moreover, Plaintiff’s

Complaint is so vague and conclusory in its wording regarding this claim that the Court finds that

Plaintiff has failed to state a claim upon which relief can be granted.




3
  Although Plaintiff does not lodge a claim for injunctive relief under the APA, the Court notes for the sake of
completeness that Plaintiff has failed to plead sufficient facts in his Complaint to establish that he has exhausted his
administrative remedies, and thus cannot establish that the finality requirement of the APA has been met. See Harris
v. Honda, 213 F. App’x 258, 262 (5th Cir. 2006) (holding that a “questionnaire cannot substitute a formal charge” and
therefore is insufficient to meet administrative exhaustion requirements).

                                                           9
             Case 3:21-cv-00086-KC Document 4 Filed 05/19/21 Page 10 of 12




        As the Court lacks authority to order an EEOC employee to rescind a demand letter, and

because Plaintiff’s request in asking the Court to so order is vague and conclusory, the Court

recommends that Plaintiff’s request for a restraining order or preliminary injunction be dismissed.

        f.       The Court should not issue any preliminary injunction against

                 Defendants.

        Plaintiff also asks that the Court issue a restraining order barring Defendants from “further

intimidation . . . (the malicious Prosecution)” against him. (ECF No. 3:8.) The Court also

addresses Plaintiff’s request for a restraining order “barr[ing Defendants] from any communication

or action with plaintiff and not to be within 50 feet of Plaintiff.” (Id. at 7.)

        The Court interprets Plaintiff’s request for a restraining order as a motion for a preliminary

injunction. A party seeking a preliminary injunction must establish (1) a substantial likelihood of

success on the merits; (2) a substantial threat of irreparable harm if the injunction is not granted;

(3) that the threatened injury outweighs any harm that the injunction might cause to the defendant;

and (4) that the injunction will not disserve the public interest.” Opulent Life Church v. City of

Holly Springs, Miss., 697 F.3d 279, 288 (5th Cir. 2012), citing Tex. Med. Providers Performing

Abortion Servs. v. Lakey, 667 F.3d 570, 574 (5th Cir. 2012). “A preliminary injunction is ‘an

extraordinary remedy’ which should only be granted if the party seeking the injunction has ‘clearly

carried the burden of persuasion’ on all four requirements.” Karaha Bodas Co. v. Perusahaan

Pertambangan Minyak Dan Gas Bumi Negara, 335 F.3d 357, 363 (5th Cir. 2003), quoting

Mississippi Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985).

        Although Plaintiff refers to “malicious Prosecution” (ECF No. 3:8) in his Complaint, he

provides few details regarding the alleged prosecution against him. Plaintiff has not indicated any

harm that will result should his request for a preliminary injunction be denied. Moreover, the


                                                   10
            Case 3:21-cv-00086-KC Document 4 Filed 05/19/21 Page 11 of 12




EEOC and its employees would surely suffer harm from having the Court interfere with its

activities, as would the public interest. Therefore, Plaintiff has met none of the requirements for a

preliminary injunction, and the Court accordingly recommends that his request for a restraining

order or preliminary injunction be denied.

       g.       The Court should decline to direct or otherwise refer this

                Complaint to the Department of Justice.

       Plaintiff further asks that the Court “[n]otify the Department of Justice Civil Rights

Division” of Defendants’ crimes, including threats and obstruction of justice. (ECF No. 3:8.)

       “There is no federal constitutional right to compel an investigation.” Starrett v. City of

Richardson, Texas, 766 F. App’x 108, 111 (5th Cir. 2019), cert. denied, 140 S. Ct. 122 (2019). “It

is well-settled that the decision whether to file criminal charges against an individual lies within

the prosecutor’s discretion, and private citizens do not have a constitutional right to compel

criminal prosecution.” Lewis v. Jindal, 368 F. App’x 613, 614 (5th Cir. 2010) (per curiam), citing

U.S. v. Batchelder, 442 U.S. 114, 124 (1979); see also United States v. Armstrong, 517 U.S. 456,

464 (1996) (“The Attorney General and United States Attorneys retain ‘broad discretion’ to

enforce the Nation’s criminal laws.”) (internal quotations omitted).

       As Plaintiff has presented little information regarding the alleged prostitution RICO

conspiracy or other crimes in his Complaint, the Court recommends that Plaintiff’s request for

criminal referral of this case to the Department of Justice be denied.

       h.       Plaintiff’s request for appointment of an attorney should be denied.

       Finally, the Court notes that Plaintiff attached a Motion for Appointment of Counsel to his

Complaint and Application to Proceed in Forma Pauperis. (ECF No. 1-3.) As the Court has

recommended that Plaintiff’s Complaint be dismissed for failure to state a claim upon which relief

                                                 11
          Case 3:21-cv-00086-KC Document 4 Filed 05/19/21 Page 12 of 12




can be granted, the Court accordingly recommends that Plaintiff’s Motion for Appointment of

Counsel be denied as moot.

IV.    CONCLUSION

       For the foregoing reasons, the Court finds that Plaintiff has failed to state a claim upon

which relief can be granted.

       Accordingly, the Court RECOMMENDS that Plaintiff’s Complaint be DISMISSED for

being frivolous and for failure to state a claim pursuant to 28 U.S.C. 1915(e)(2)(B), and his Motion

for Appointment of Counsel be DENIED as moot.

       SIGNED this 18th day of May, 2021.




                                      ROBERT F. CASTANEDA
                                      UNITED STATES MAGISTRATE JUDGE


                                          NOTICE

   FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED FINDINGS,
   CONCLUSIONS, AND RECOMMENDATIONS CONTAINED IN THE FOREGOING
   REPORT, WITHIN FOURTEEN DAYS OF SERVICE OF SAME, MAY BAR DE
   NOVO DETERMINATION BY THE DISTRICT JUDGE OF AN ISSUE COVERED
   HEREIN AND SHALL BAR APPELLATE REVIEW, EXCEPT UPON GROUNDS OF
   PLAIN ERROR, OF ANY UNOBJECTED-TO PROPOSED FACTUAL FINDINGS
   AND LEGAL CONCLUSIONS AS MAY BE ACCEPTED OR ADOPTED BY THE
   DISTRICT COURT.




                                                12
